                                                           Case 2:20-cv-00227-GMN-NJK Document 80 Filed 04/30/20 Page 1 of 4



                                                       1    Kelly H. Dove, Esq.
                                                            Nevada Bar No. 10569
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            kdove@swlaw.com
                                                       5
                                                            Christopher J. Cox (pro hac vice)
                                                       6    Tej Singh (pro hac vice)
                                                            HOGAN LOVELLS
                                                       7    4085 Campbell Avenue, Suite 100
                                                            Menlo Park, CA 94025
                                                       8    Telephone: (650) 463-4000
                                                            Facsimile:     (650) 463-4199
                                                       9    chris.cox@hoganlovells.com
                                                            tej.singh@hoganlovells.com
                                                      10
                                                            Helen Y. Trac (pro hac vice)
                                                      11    HOGAN LOVELLS
                                                            3 Embarcadero Center, 15th Floor
                                                      12    San Francisco, California 94111
             3883 Howard Hughes Parkway, Suite 1100




                                                            Telephone:    415.374.2300
                                                            Facsimile:    415.374.2499
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                            helen.trac@hoganlovells.com
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                            Attorneys for Defendants
                               L.L.P.




                                                      15    RUAG Ammotec GmbH, RUAG Hungarian
                                                            Ammotec, Inc., RUAG Holding AG, and RUAG
                                                      16    Ammotec USA, Inc.
                                                                                     UNITED STATES DISTRICT COURT
                                                      17
                                                                                      DISTRICT OF NEVADA
                                                      18
                                                            ARCHON FIREARMS, INC., a domestic     Case No.: 2:20-cv-00227-GMN-NJK
                                                      19    corporation,
                                                                          Plaintiff,
                                                      20
                                                                          v.                           STIPULATION AND ORDER FOR
                                                      21    RUAG AMMOTEC GMBH, a foreign               EXTENSION TO FILE REPLY IN
                                                            company; RUAG HUNGARIAN                    SUPPORT OF RUAG-USA’S MOTION
                                                      22    AMMOTEC, INC., a foreign company;          TO DISMISS FOR LACK OF
                                                            RUAG AMMOTEC USA, INC., a foreign          PERSONAL JURISDICTION
                                                      23    company; RUAG SCHWEIZ AG, a foreign
                                                            company; RUAG HOLDING AG, a foreign
                                                      24    company; RUAG AMMOTEC
                                                            MAGYARORSZAGI ZRT., a foreign              (FIRST REQUEST)
                                                      25    company; ARSENAL FIREARMS LTD., a
                                                            foreign company; AF PRO TECH GROUP
                                                      26    KFT, a foreign company; ARSENAL
                                                            FIREARMS USA, LLC; DOE
                                                      27    INDIVIDUALS I-X; and ROE
                                                            CORPORATIONS I-X, inclusive,
                                                      28
                                                                                 Defendant(s).
                                                           Case 2:20-cv-00227-GMN-NJK Document 80 Filed 04/30/20 Page 2 of 4



                                                       1            Plaintiff Archon Firearms, Inc. (“Plaintiff”); Defendants/Cross-Claimants Arsenal Firearms
                                                       2   Ltd., AF Pro Tech Group KFT and Arsenal Firearms, USA, LLC (collectively, “Arsenal”); and
                                                       3   Defendant RUAG Ammotec USA, Inc. (“RUAG-USA”) (collectively with Plaintiff and Arsenal,
                                                       4   the “Parties”), by and through their undersigned counsel, for good cause shown, hereby stipulate
                                                       5   and agree to extend RUAG-USA’s deadline to file its reply in support of Motion to Dismiss for
                                                       6   Lack of Personal Jurisdiction [ECF No. 65] (the “Motion”) to May 7, 2020, for the following
                                                       7   reasons:
                                                       8            1.     RUAG-USA filed the Motion on April 9, 2020 [ECF No. 65].
                                                       9            2.     Plaintiff and Arsenal filed responses to the Motion on April 23, 2020 [ECF Nos. 73,
                                                      10   74].
                                                      11            3.     RUAG-USA’s reply in support of the Motion is currently due April 30, 2020.
                                                      12            4.     RUAG-USA requires modest additional time to obtain an executed declaration in
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   support of the reply from RUAG-USA’s former CEO.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14            5.     On April 30, 2020, the Parties agreed to the extension requested herein.
                               L.L.P.




                                                      15            6.     This extension request is sought in good faith and is not made for the purpose of
                                                      16   delay.
                                                      17   ///
                                                      18   ///
                                                      19   ///
                                                      20   ///
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28

                                                                                                           -2-
                                                           Case 2:20-cv-00227-GMN-NJK Document 80 Filed 04/30/20 Page 3 of 4



                                                       1          Therefore, the Parties respectfully request an extension for RUAG-USA to file a reply in
                                                       2   support of the Motion to and including May 7, 2020.
                                                       3    DATED: April 30, 2020                                DATED: April 30, 2020
                                                       4         JEFFREY A. DILAZZERO                            SNELL & WILMER L.L.P.
                                                       5    By: /s/ Jeffrey A. DiLazzero
                                                               Jeffrey A. DiLazzero, Esq.                   By: /s/ Kelly H. Dove
                                                       6       (admitted pro hac vice)                          Kelly H. Dove, Esq.
                                                               975 Bridgeton Pike, Suites A & D                 Nevada Bar No. 10569
                                                       7       Sewell, NJ 08080                                 3883 Howard Hughes Parkway, Suite
                                                                                                                1100
                                                       8       Larson A. Welsh, Esq.                            Las Vegas, Nevada 89169
                                                               Nevada Bar No. 12517
                                                       9       Law Office of Hayes & Welsh                       Christopher J. Cox (pro hac vice)
                                                               199 N. Arroyo Grande Blvd., Suite 200             Tej Singh (pro hac vice)
                                                      10       Henderson, Nevada 89074                           4085 Campbell Avenue, Suite 100
                                                                                                                 Menlo Park, CA 94025
                                                      11       Attorneys for Plaintiff Archon Firearms,          Telephone:        (650) 463-4000
                                                               Inc.                                              Facsimile: (650) 463-4199
                                                      12                                                         chris.cox@hoganlovells.com
             3883 Howard Hughes Parkway, Suite 1100




                                                            DATED: April 30, 2020                                tej.singh@hoganlovells.com
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                               SEMENZA KIRCHER RICKARD                           Helen Y. Trac (pro hac vice)
                         LAW OFFICES

                          702.784.5200




                                                      14                                                         3 Embarcadero Center, 15th Floor
                               L.L.P.




                                                            By: /s/ Christopher D. Kircher                       San Francisco, California 94111
                                                      15       Lawrence J. Semenza, III, Esq.                    Telephone:        415.374.2300
                                                               Nevada Bar No. 7174                               Facsimile: 415.374.2499
                                                      16       Christopher D. Kircher, Esq.                      helen.trac@hoganlovells.com
                                                               Nevada Bar No. 11176
                                                      17       Jarrod L. Rickard, Esq.                           Attorneys for Defendants
                                                               Nevada Bar No. 10203                              RUAG Ammotec USA, Inc.
                                                      18       Shannon R. Borden, Esq.
                                                               Nevada Bar No. 15180
                                                      19       10161 Park Run Dr., Suite 150
                                                               Las Vegas, Nevada 89145
                                                      20
                                                               Attorneys for Defendants/Cross-Claimants
                                                      21       Arsenal Firearms Ltd., AF Pro Tech
                                                               Group KFT and Arsenal Firearms, USA,
                                                      22       LLC
                                                      23
                                                                                                       ORDER
                                                      24
                                                                  IT IS ORDERED that RUAG-USA shall file a reply in support of the Motion on or before
                                                      25
                                                           May 7, 2020.
                                                      26
                                                                  DATED this ___
                                                                             30 day of April, 2020.
                                                      27

                                                      28                                               Gloria M. Navarro, District Judge
                                                                                                       UNITED STATES DISTRICT COURT
                                                                                                          -3-
                                                           Case 2:20-cv-00227-GMN-NJK Document 80 Filed 04/30/20 Page 4 of 4



                                                       1                                     CERTIFICATE OF SERVICE
                                                       2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)
                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a
                                                       4   true and correct copy of the foregoing STIPULATION AND ORDER FOR EXTENSION TO
                                                       5   FILE REPLY IN SUPPORT OF RUAG-USA’S MOTION TO DISMISS FOR LACK OF
                                                       6   PERSONAL JURISDICTION by method indicated below:
                                                       7
                                                              BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                       8
                                                                     A printed transmission record is attached to the file copy of this document(s).
                                                       9
                                                              BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                      10
                                                                     as set forth below.
                                                      11
                                                              BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                                delivery service company for delivery to the addressee(s) on the next business day.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                              BY
Snell & Wilmer




                                                      13           PERSONAL DELIVERY: by causing personal delivery by                       ,a
                    Las Vegas, Nevada 89169




                                                                messenger service with which this firm maintains an account, of the document(s) listed
                         LAW OFFICES




                                                                     above to the person(s) at the address(es) set forth below.
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15      BY   EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                the individual(s) listed below.
                                                      16
                                                              BY  ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                                electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      17

                                                      18
                                                           DATED this 30th day of April, 2020.
                                                      19
                                                                                                          /s/ Maricris Williams
                                                      20                                                  An employee of SNELL & WILMER L.L.P.
                                                           4821-1817-6187
                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -4-
